Skadden, Arps, Slate, Meagher & Flom llp FOUR TIMES SQUARE NEW YORK 10036-6522 TEL: (212) 735-3000 FAX: (212) 735-2000 www.skadden.com September 21, 2016 FIRM/AFFILIATE OFFICES BOSTON CHICAGO HOUSTON LOS ANGELES PALO ALTO WASHINGTON, D.C. WILMINGTON BEIJING BRUSSELS FRANKFURT HONG KONG LONDON MOSCOW MUNICH PARIS SÃO PAULO SEOUL SHANGHAI SINGAPORE TOKYO TORONTO VIA EDGAR SUBMISSION Angela M. Connell Accounting Branch Chief Office of Healthcare and Insurance United States Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: Valeant Pharmaceuticals International, Inc. Form 10-K for the Fiscal Year Ended December 31, 2015 Filed April 29, 2016 Form 8-K dated April 29, 2016 Form 8-K dated August 9, 2016 File No. 001-14956 Dear Ms. Connell: I am writing on behalf of Valeant Pharmaceuticals International, Inc. ("Valeant" or the "Company"). The Company hereby acknowledges receipt of the letter dated September 8, 2016 (the "Comment Letter") containing comments from the staff (the "Staff") of the Securities and Exchange Commission relating to (i) the Form 10-K for the fiscal year ended December 31, 2015 filed by Valeant on April 29, 2016, (ii) the Form 8-K furnished by Valeant on April 29, 2016, and (iii) the Form 8-K furnished by Valeant on August 9, 2016. The Comment Letter requests that the Company respond to the Staff's comments within 10 business days of the date thereof or advise the Staff when the Company will respond. Per my communications with Mr. Mark Brunhofer, this correspondence confirms the Company's request for an extension of time to respond to the Comment Letter so that it can devote appropriate time and resources to consider the Staff's comments. The Company has asked me to inform you that it expects to provide responses to the Comment Letter on or before October 6, 2016. Please contact me at (212) 735-3207 or Steve Arcano at (212) 735-3542 if you have any questions with respect to the foregoing. Very truly yours, /s/ Marie Gibson Marie Gibson Cc: Christina Ackermann, Esq. Sam Eldessouky Paul Herendeen
